DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
This EXAMINER’S AMENDMENT herein incorporates corrections into the applicant’s amended claims (receipt date 7/18/22). 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty, Mitesh Mehta, Registration Number: 67352, on 23 August 2022, and corrected via interview and email communication on 1 September 2022. 

The application has been amended as follows: 
	 1.        (currently amended) A hybrid support rail for receiving fixtures in a cabin of a vehicle, comprising: 
	a support rail base made of a first material; 
	a plurality of first attachment elements; 
	a plurality of second attachment elements formed so as to be complementary to the first attachment elements; and 
	a support rail upper part made of a second material, 
	wherein the first material and the second material are different from one another, 
	wherein the support rail base has a lower side and an upper side, 
	wherein the upper side has a receiving housing extending along a main extension direction of the support rail base for sliding in first attachment elements and, on a side facing away from the lower side, has a support surface having at least one recess,
	wherein the receiving housing is configured to prevent the first attachment elements from sliding out towards the support surface, 
	wherein the support rail upper part has a contact surface for placement on the support surface, and a planar chord having first and second projections on a side facing away from the contact surface, 
	wherein the first and second projections comprise an upper boundary surface parallel to the chord and having a central slot, wherein a plurality of openings in the central slot are defined in the upper boundary surface of the first and second projections, wherein the diameter of each opening is greater than the width of the slot, and wherein the openings are distributed in a pattern along the slot, and
	wherein the contact surface has a plurality of through-holes through which the second attachment elements are configured to be guided for insertion in the first attachment elements.

wherein the contact surface has a plurality of through-holes through which the second attachment elements are configured to be guided for insertion in the first attachment elements.

5.	(currently amended)	The support rail according to claim 1, 
wherein 

Allowable Subject Matter
Claims 1, and 3-15 are allowed. The following is an examiner’s statement of reasons for allowance: the prior arts of record individually or in combination fail to disclose or make obvious the combined limitations of applicants claimed invention. The closest prior art of record,  Laurent (FR 3089949 A1), and Lucas (from applicants IDS, US 2018/0029714 A1)  fail to make obvious applicants claimed hybrid support rail for receiving fixtures in a cabin of a vehicle. Lucas discloses a support rail base with an upper side and a lower side, a plurality of first attachment elements, a plurality of second attachment elements complementary to the first, the upper side with a receiving housing, but Lucas does not disclose a support rail upper part, wherein the support rail upper part has a contact surface for placement on the support surface, and a planar chord having first and second projections on a side facing away from the contact surface, wherein the first and second projections comprise an upper boundary surface parallel to the chord and having a central slot, wherein a plurality of openings in the slot are defined in the upper boundary surface of the first and second projections, wherein the diameter of each opening is greater than the width of the slot, and wherein the openings are distributed in a pattern along the slot, and
	wherein the contact surface has a plurality of through-holes through which the second attachment elements are configured to be guided for insertion in the first attachment elements.
	While Laurent discloses the particulars of the support rail upper part with a contact surface for placement, the contact surface of Laurent does not disclose a plurality of through- holes through which the second attachment elements (disclosed by Lucas) could be configured to be guided for insertion.
	Modification of Laurent to include the plurality of through-holes would render Laurent non-functional for its intended use. And, the modified hybrid support rail would not function properly without said holes. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642